UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1456


In Re:   DEREK MARQUIS FLEMING,

                Petitioner.




    On Petition for Writ of Mandamus.       (2:91-cr-00179-NCT-1)


Submitted:   September 28, 2009             Decided:    October 5, 2009


Before WILKINSON and    GREGORY,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Derek Marquis Fleming, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derek    Marquis    Fleming       petitions     for    a     writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion to correct judgment.               He seeks an order from this

court directing the district court to act.                   Our review of the

docket sheet reveals that the district court denied the motion

to correct judgment on September 22, 2009.                 Accordingly, because

the district court has recently decided Fleming’s case, we deny

the mandamus petition as moot.                 We grant leave to proceed in

forma   pauperis.       We    dispense    with    oral    argument    because     the

facts   and    legal   contentions       are   adequately     presented     in    the

materials     before    the   court   and      argument     would    not   aid    the

decisional process.

                                                                PETITION DENIED




                                          2